Citation Nr: 1412164	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-22 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from February 1964 to January 1966, to include combat duty in Vietnam.  The Veteran had an additional period of active duty for training (ACDUTRA) with the U.S. Army Reserve in June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran appeared at a Videoconference hearing in June 2013.  A transcript is associated with the claims file. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 
The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2005 rating decision denied the Veteran's claim of entitlement to service connection for a left knee disability; the Veteran did not perfect an appeal to the Board or submit new and material evidence within a year of the rating decision.

2.  Evidence received since the September 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim.  



CONCLUSIONS OF LAW

The September 2005 rating decision which denied entitlement to service connection for a left knee disability loss is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for a left knee disability was previously denied by a September 2005 rating decision.  The Veteran neither perfected an appeal, nor submitted new and material evidence within a year of that rating decision, meaning that the rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

The Veteran was initially denied service connection for a left knee disability in a February 1983 rating decision.  Essentially, while the RO acknowledged that there was record of a shrapnel/gunshot wound injury to the knee occurring in June 1967, they were unwilling to concede that such an event occurred while the Veteran was on either active duty for training (ACDUTRA) or inactive duty for training  with a reserve component.  The Veteran did not appeal this within a year of notification to him, and it is final.  The Veteran, on one separate previous occasion, attempted to reopen the claim.  In September 2005, it was determined that new and material evidence did not exist so as to warrant a reopening.  Again, the Veteran failed to perfect an appeal and no new and material evidence was submitted within a year of the adverse decision.  As such, the RO's decision is final.  

The Veteran has come forth with the current claim, and he alleges that new and material evidence exists to warrant a reopening of the claim.  The RO, in its February 2010 rating decision, determined that new and material evidence had been submitted to warrant a reopening of the claim for service connection; however, the claim was denied on the merits.  Regardless of the RO's action, the Board must first consider the application to reopen in its own right prior to addressing the underlying claim for service connection.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this regard, the Board notes that the Veteran has submitted statements signed by family members who knew him at the time of his alleged participation in ACDUTRA.  Uniformly, these individuals stated that the Veteran was taken from "Ft. Bragg, NC" with "shrapnel in his left leg" to a private hospital for treatment in "1967."  These individuals further contended that the shrapnel residuals have "given [the Veteran] many problems ever since" the time of injury.  Further, a VA clinical report of November 2009 does note that there "may" be a relationship between current knee disablement and "remote trauma" (with the alleged ACDUTRA injury being specifically referenced).  The Veteran also testified at a hearing before the Board in June 2013 at which time he added detail to his account of an shrapnel injury on ACDUTRA.

This evidence is new, in that it was not of record at the time of the last previous denial, and it is material, in that by noting that the Veteran was serving at Ft. Bragg, an Army installation, there is an implicit allegation of having been in an ACTDUTRA status while the injury to the leg was received.  The 2009 VA report, while equivocal in nature, is, at the very least, suggestive of a relationship between an ACDUTRA injury and a current knee disorder.  Moreover, the suggestion of the Veteran having experienced "many problems ever since" his exposure to shrapnel constitutes potential evidence of symptoms of a current residual disorder in the left knee.  

Taken together, this evidence suggests that an injury occurring during ACDUTRA is potentially responsible for a current disablement in the left knee, and thus, it relates to an unestablished fact necessary to substantiate the underlying claim for service connection.  As this is the case, the claim will be reopened.  See 38 C.F.R. § 3.156.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

The claim for entitlement to service connection for a left knee disability is reopened; to that extent only, the claim is granted.  


REMAND

The Veteran in this case had combat service in Vietnam, and separated from active duty in January 1966.  He contends that while he was not assigned to an individual unit, he was sent to the Individual Ready Reserve (IRR) at the completion of his active military service, and was subject to recall for periods of ACDUTRA.  This is confirmed by information contained in the Veteran's DD Form 214.  Indeed, upon separation, the Veteran was dispatched to "[United States Army Reserve] Control Group" with an annotation noting that he was subject to "Ann. Tng."  That is, the Veteran, while nonetheless released from active duty, could have at any time been summoned to perform periods of ACDUTRA during the remainder of his IRR obligated service (which expired in February 1970).  

Essentially, the Veteran states that he received orders to report to Ft. Bragg, North Carolina to participate in maneuvers as part of this IRR obligation in June 1967.  He alleges that while in ACDUTRA status during that time, he experienced a shrapnel/gunshot wound to his left knee.  The Veteran explained that he was participating with the Army Reserve and/or National Guard units assigned to Ft. Bragg for training (while a member of the Army Reserve IRR component), and that after he was injured, he reported to a civilian hospital for surgical treatment.  He contends that the residuals of this injury cause him to experience a current disability in the left knee.  

The record does contain a private hospital report dated in June 1967.  In the narrative documenting the source of injury, the private physician indicated that the Veteran injured himself while "on National Guard maneuvers."  The treating doctor specifically noted that the left knee had been "dressed by the military service."  There was a present foreign body which had not been removed, and the wound was "oozing," although infection did not appear to be present.  Necrotic tissue surrounding the entry wound and the foreign body were removed by the private physician.  

The Board is satisfied that this private report, in connection with the Veteran's DD-214 (which indicates that the Veteran was subject to recall for ACDUTRA purposes until February 1970), is evidence of the Veteran having been injured in the knee while participating in an ACDUTRA event.  Indeed, the treatment record is contemporaneous with the date of the Veteran's allegations, and the type of wound is consistent with the injury the Veteran reported experiencing.  Further, the private doctor specifically noted that military service personnel had initially treated the Veteran's left leg wound during maneuvers with reserve component forces.  Accordingly, for VA purposes, it is conceded that the Veteran experienced an injury while participating in ACDUTRA in 1967.  

Regarding current disablement, the record does contain a radiographic report dated in November 2009.  In it, the Veteran was diagnosed with a "small calcification medial to the femoral condyle at the medial joint space" which "may be related to old trauma" (emphasis added).  Additionally, the Veteran had a noted osteochondral defect and sclerosis noted in the joint with joint effusion, small spurs in the posterior patella, and a probable bone island also identified.  Thus, the Veteran does experience a current disability for VA purposes.  

At issue, then, is whether the Veteran's current knee disability is causally related to the confirmed ACDUTRA injury.  The VA radiographic report suggested that the current left knee pathology "may" be related to old trauma (and the ACDUTRA injury was briefly noted as having occurred in the remote past); however, such an indication is rather equivocal, does not address the correct evidentiary standard (i.e. equipoise), and is unsupported by an accompanying rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the examining radiologist noted that a magnetic resonance imaging (MRI) study would probably be helpful in identifying the exact nature of the Veteran's pathology.  As an opinion on etiology would also be dependent on such a finding, and as there is, at the very least, the potential for a nexus to the ACDUTRA incident noted in the record, the Board determines that an examination should be afforded to determine whether it is at least as likely as not (50 percent or greater) that any current left knee disability was caused by the Veteran's ACDUTRA injury of 1967.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided and a complete rationale should be given for any opinion expressed.  The examiner should diagnose any current left knee disability, to include any sclerosis, effusion, osteochondral defect, calcifications, and bone island (if warranted, MRI or any other testing should be afforded).  If a current left knee disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current left knee disability was caused by or otherwise the result of the Veteran's documented shrapnel injury to his left knee in June 1967.  

Regarding any currently present arthritis, it is asked that the examiner also note if the Veteran's reports of pain since service are at least as likely as not a representation of a continuity of arthritis symptoms being present since the ACDUTRA injury.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


